783 N.W.2d 110 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Steven Lindsey McBURNEY, Defendant-Appellant.
Docket No. 139941. COA No. 285485.
Supreme Court of Michigan.
June 23, 2010.

Order
On order of the Court, the application for leave to appeal the September 10, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions pre-sented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would grant leave to appeal.